DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2019 as well as the applicant’s supplemental submission filed on 12/24/2019 have been entered.
 
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a photoacoustic signal processing device” in claims 1 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification renders clear that the photoacoustic signal processing device (PSPD) is not clearly or adequately defined. For compact prosecution purposes the examiner notes that the PSPD is defined in section [0017] in brief and at [0074] of the specification (citing PGPUB US 20140257079 A1; hereafter merely the specification) in more detail; however, it is defined as a collection of means, which are never defined in the specification either implicitly or explicitly. Moreover some of the means in question (e.g. the light differential waveform deconvolution means) explicitly have multiple conflicting/exclusive embodiments (e.g. see [0046] and Fig. 5 then see [0048] and Fig. 7 then see [0051] and Fig. 9 then see [0054] and Fig. 11; each of which are drawn to different embodiments per se). Likewise when addressing what is implicit the examiner notes that many of the functions of the means in question could be done either digitally or in analog and could involve structures outside of a computer (e.g. including the practitioner when regarding the control means) meaning that the PSPD is a nebulous collection of means which are themselves collections of other means in some instances none of which are defined explicitly and only a few of which have any implicit meaning. Lastly and to clarify 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention as follows:
First regarding the newly added limitation that the light differential I’(t) be found by differentiating a temporal waveform of light according to the formula I’(t) = d/dt I(t) which is found in independent claims 1 and 18, the examiner notes that this is not found in the originally filed disclosure in terminology or in scope and would therefore seemingly attempt to limit the light intensity signal in ways not specified. For compact prosecution the examiner notes that they have read the applicant’s cited support but that it does not contain such limitations.  In this instance it is clear that the applicant wishes to have the light differential be read more narrowly then they originally specified and therefore more narrowly then the examiner is free to interpret the differential given the broadest reasonable interpretation of what is written in the applicant’s cited support, e.g. at [0017] of the specification, and therefore the step/function of obtaining the light differential waveform using the newly added formula is held to be new matter.
Claims 3-17 and 19-20 are each similarly affected at least by virtue of dependency.
Likewise and as a separate issue the claim now utilizes a different light signal then the specification where the specification would utilize the light signal after its application to the patient (e.g. see the Abstract of the disclosure, among myriad other sections, which recites “a light differential waveform, which is a differential waveform of a temporal waveform of the light applied to the subject”) whereas the claims as currently drafted would utilize the light as it is generated at the source before 
Claims 3-17 and 19-20 are each similarly affected at least by virtue of dependency. 
Additionally and as a separate issue the examiner notes that the newly drafted PSPD utilizes a generic term “device configured to” which is a “means for” analog and is not modified by any further structures which are configured to perform its functions and therefore it has, by necessity, been interpreted under 112(f); however, adequate written description for the term is lacking in the originally filed disclosure. Specifically and as noted above in the claim interpretation section: the PSPD is defined in section [0017] in brief and at [0074] of the specification in more detail; however, it is defined as a collection of means, which are never defined in the specification either implicitly or explicitly. Moreover some of the means in question (e.g. the light differential waveform deconvolution means) explicitly have multiple conflicting/exclusive embodiments (e.g. see [0046] and Fig. 5 then see [0048] and Fig. 7 then see [0051] and Fig. 9 then see [0054] and Fig. 11; each of which are drawn to different embodiments per se). Likewise when addressing what is implicit the examiner notes that many of the functions of the means in question could be done either digitally or in analog and could involve structures outside of a computer (e.g. including the practitioner when regarding the control means) meaning that the PSPD is a nebulous collection of means which are themselves collections of other means in some instances none of which are defined explicitly and only a few of which have any implicit meaning. Lastly and to clarify the interpretation yet further, the examiner notes that there is generally a generic statement that either the means are known in the art, incorporated by reference, or are a combination of software and 
Claims 3-17 and 19-20 are each similarly affected, at least by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “photoacoustic signal processing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This is explained in detail in the claim interpretation section which is incorporated herein by reference, but in summary this is because the PSPD is defined (e.g. in [0074]) to be comprised of a series of other means which are themselves undefined and unclear as iterated above. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-17 and 19-20 are each similarly affected at least by virtue of dependency.
Further regarding claims 3 and 19, the claims appear to recite the same subject matter as claims 1 and 18 respectively; however, they do so using different terminology which is prima facie confusing. For example claim 1 uses the term “an inverse filter” but claim 3 uses the term “a third signal”. Likewise 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 10, 13, 15, and 18-20 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US 5136172 A by Nakata et al. (hereafter Nakata, previously of record).

Regarding claims 1, Nakata teaches 1. A photoacoustic image generation apparatus comprising:
A light source that applies a light to a subject according to a light intensity signal I(t) (see Nakata’s Figs. 3 and 9 which are the optical and piezoelectric based embodiments respectively and note in particular part 31 which is the generation laser where all lights have an intensity by inherency);

a photoacoustic signal processing device (as best understood, see Nakata’s Figs. 3 and 9 part 68 (or 160/190) and col. 8 lines 18-45 and note that the computer runs the functions and even explicitly performs what is depicted in Fig. 7) that is configured to (the process is Nakata’s Fig. 7):
obtain a light differential waveform I’(t) by differentiating the light intensity signal I(t) in time according to a formula I’(t) + d/dt I(t), the light differential waveform being a differential waveform of a temporal wave form of light intensity of the light to be applied to the subject (the first step of Nakata’s Fig. 7 is to compute (h)); 
apply a first Fourier transform to the photoacoustic signal to obtain a Fourier transformed photoacoustic signal (the third step of Nakata’s Fig. 7 involves computing (P));
apply a second Fourier transform to the light differential waveform to obtain a Fourier transformed light differential waveform (the third step of Nakata’s Fig. 7 involves computing (H));
calculate a reciprocal of the Fourier transformed light differential waveform to obtain an inverse filter (the fourth step of Nakata’s Fig. 7 involves computing 1/(H));
apply the inverse filter to the Fourier transformed photoacoustic signal to obtain a filtered signal (the fourth step of Nakata’s Fig. 7 involves computing (Q)); and
apply an inverse Fourier transform to the filtered signal to obtain a light absorption distribution of the subject (the fifth step of Nakata’s Fig. 7 involves computing (q)).

Regarding claim 3, Nakata teaches 3. The photoacoustic image generation apparatus as claimed in claim 1, wherein the photoacoustic signal processing device is further configured to:

apply the second Fourier transform to the signal obtained by sampling the light differential waveform at a predetermined sampling rate to provide the Fourier transformed light differential waveform;
obtain the inverse filter by calculating a reciprocal of the Fourier transformed light differential waveform to obtain a third signal; and
apply the inverse filter to the Fourier transformed photoacoustic signal by multiplying the third signal with the Fourier transformed photoacoustic signal to obtain the filtered signal (as best understood this is mere restatement of the last three steps of claim 1 – therefore see Nakata Fig. 7 in light of Fig. 3/9 where the signal processing system or computer thereof noted as parts 160/190 and 68 performs the method of Fig. 7 including gathering/sampling the photoacoustic and light differential signals (hereafter p and h respectively) and Fourier transforming them (hereafter P and H respectively) then filters the photoacoustic signal by the light differential signal (divides P by H to arrive at Q) then transforms this back into the time domain using an inverse FFT to arrive at a photoacoustic image (hereafter q) which is free from the light differential signal (i.e. deconvolved such that the photoacoustic signal and not the light differential signal is present in the image. Given as much it appears the computer/processor and/or system of Nakata as a whole either expressly performs or otherwise is fully capable of performing the functions of the foregoing means).

Regarding claim 10, Nakata teaches 10. The photoacoustic image generation apparatus as claimed in claim 1, wherein the photoacoustic signal processing device is further configured to: reconstruct a photoacoustic signal that is detected with a plurality of detector elements and sampled based on the photoacoustic signal; and obtain the light absorption distribution of the subject based on the 

Regarding claim 13, Nakata teaches 13. The photoacoustic image generation apparatus as claimed in claim 1, wherein the photoacoustic signal processing device is further configured to: filter a noise-amplified frequency band (As best understood this is covered in the rejection of claim 1 above, where the filtering taking place therein removes noise (i.e. filters a noisy frequency band). However, this is also discussed in, for example, col. 8 line 58 to col. 9 line 15). 

Regarding claim 15 Nakata teaches 15. The photoacoustic image generation apparatus as claimed in claim 1, wherein the photoacoustic signal processing device is further configured to generate a photoacoustic image based on the light absorption distribution of the subject using the light differential waveform (as best understood, see numerous places such as the last sentence of the Abstract which detail that the output if formed into an image).

Regarding claim 18, Nakata teaches 18.A photoacoustic signal processing method (see Nakata’s Figs. 3 and 9 which are the optical and piezoelectric based embodiments respectively and note in particular part 31 which is the generation laser (light source), part 73 which is a PZT transducer (ultrasound probe), and part 69 which is a computer (processor) and/or 160/190 which are a processing system that contains said computer and/or see col. 8 lines 18-45 and note that the computer runs the functions and even explicitly performs what is depicted in Fig. 7) comprising the steps of:
according to a light intensity signal I(t) (see Nakata’s col. 6 lines 5-16 and where all lights have an intensity by inherency);
detecting, using an ultrasound probe, a photoacoustic signal generated in the subject due to the light applied to the subject (see Nakata’s Figs. 3 and 9 which are the optical and piezoelectric based embodiments respectively wherein gathering the PA (p) signal is the second step of Nakata’s Fig. 7); and
using a photoacoustic signal processing device to calculate a light differential waveform I’(t) by differentiating the light intensity signal I(t) in time according to a formula I’(t) = d/dt I(t), the light differential waveform being a differential waveform of a temporal wave form of light intensity of the light to be applied to the subject (as best understood, and the first step of Nakata’s Fig. 7 is to compute (h)),
apply a first Fourier transform to the photoacoustic signal to obtain a Fourier transformed photoacoustic signal (the third step of Nakata’s Fig. 7 involves computing (P));
apply a second Fourier transform to the light differential waveform to obtain a Fourier transformed light differential waveform (the third step of Nakata’s Fig. 7 involves computing (H)), and
calculate a reciprocal of the Fourier transformed light differential waveform to obtain an inverse filter (the fourth step of Nakata’s Fig. 7 involves computing 1/(H));
apply the inverse filter to the Fourier transformed photoacoustic signal to obtain a filtered signal (the fourth step of Nakata’s Fig. 7 involves computing (Q));
apply an inverse Fourier transform to the filtered signal to obtain a light absorption distribution of the subject (the fifth step of Nakata’s Fig. 7 involves computing (q)).

Regarding claim 19 Nakata teaches 19. The photoacoustic signal processing method as claimed in claim 18, further comprising:

applying the second Fourier transform to the light differential waveform to provide a Fourier transformed light differential waveform;
obtaining the inverse filter by calculating a reciprocal of the Fourier transformed light differential waveform to obtain a third signal; and
applying the inverse filter to the Fourier transformed photoacoustic signal by multiplying the third signal with the Fourier transformed photoacoustic signal to obtain the filtered signal (as best understood this is mere restatement of the last three steps of claim 18 – therefore see Nakata Fig. 7 in light of Fig. 3/9 where the signal processing system or computer thereof noted as parts 160/190 and 68 performs the method of Fig. 7 including gathering/sampling the photoacoustic and light differential signals (hereafter p and h respectively) and Fourier transforming them (hereafter P and H respectively) then filters the photoacoustic signal by the light differential signal (divides P by H to arrive at Q) then transforms this back into the time domain using an inverse FFT to arrive at a photoacoustic image (hereafter q) which is free from the light differential signal (i.e. deconvolved such that the photoacoustic signal and not the light differential signal is present in the image. Given as much it appears the computer/processor and/or system of Nakata as a whole either expressly performs or otherwise is fully capable of performing the functions of the foregoing means).

Regarding claim 20, Nakata teaches 20. The photoacoustic signal processing method as claimed in claim 18, further comprising generating a photoacoustic image based on the signal based on the light absorption distribution using the light differential waveform (as best understood, see numerous places such as the last sentence of the Abstract which detail that the output if formed into an image).
Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 11-12 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Nakata or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Nakata further in view of US 20070197886 A1 by Naganuma et al. (hereafter Naganuma, previously of record).

Regarding claims 11-12 Nakata teaches 11. The photoacoustic image generation apparatus as claimed in claim 1, wherein the photoacoustic signal processing device is further configured to: correct the photoacoustic signal such that influence of reception angle-dependent properties of a detector detecting the photoacoustic signal is removed. 12. The photoacoustic image generation apparatus as claimed in claim 1, wherein the photoacoustic signal processing device is further configured to: correct the photoacoustic signal such that influence of an incoming light distribution on the subject is removed (as best understood these are covered by Nakata noting Figs. 1-2 and 8 show that the angle and position of the sample/laser are accounted for as they do not lead to a unclearly defined image). 
Additionally or alternatively Naganuma in the same field of photoacoustic imaging teaches accounting for a variable position (distribution) or angle of the laser source relative to the target tissue (a controller acts to account for the effects of position and angle as per [1062], [1067], and [1070]) 
Therefore and in the alternate it would have been obvious to a person having ordinary skill in the art at the time of invention to improve the invention of Nakata with the teachings of accounting for position and angle of the light as taught by Naganuma in order to advantageously minimize the influence of reflection and scattering of the light in the detected signal. 

Claim(s) 14 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Nakata or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Nakata further in view of US 20050187471 A1 by Kanayama et al. (hereafter Kanayama, previously of record).

Regarding claims 14 Nakata teaches 14. The photoacoustic image generation apparatus as claimed in claim 1, wherein the light applied to the subject comprises a plurality of wavelengths of light, and the photoacoustic signal processing device is further configured to: sample a photoacoustic signal corresponding to light of each wavelength; and obtain the light absorption distribution of the subject based on the sampled photoacoustic signal corresponding to the light of each wavelength and the light differential waveform (since the deconvolver does not know or care or change based on what wavelength caused the photoacoustic expansion which has been measured and provided to it and since there are not limitations on having a plurality of different and separately used wavelengths Nakata either directly teaches as much or is fully capable of as much as shown above in regards to the sampling of p in claim 1).
	Additionally or alternatively it is noted that Kanayama in the same field of photoacoustic imaging teaches the use of multiple wavelengths of light ([0103]-[0104]) and further teaches that this is advantageous ([0103] states that this allows multiple different absorbers to be quantified which can 
	Therefore and in the alternate it would have been obvious to a person having ordinary skill in the art at the time of invention to improve the device of Nakata with the multi-wavelength teachings of Kanayama in order to advantageously allow the invention to quantify multiple different absorbers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakata.

 Regarding claims 4-8 Nakata teaches or obviates the base invention as given above in regards to claim 3, but does not provide any information regarding the sampling rate. Therefore Nakata fails to expressly teach:
“4. The photoacoustic image generation apparatus as claimed in claim 3, wherein the photoacoustic signal is sampled at a first sampling rate and the light differential waveform is sampled at a second sampling rate that is higher than the first sampling rate, and the photoacoustic signal processing device is further configured to: resample at the second sampling rate the photoacoustic signal sampled at the first sampling rate, and apply the first Fourier transform to the photoacoustic signal resampled by the resampler. 5. The photoacoustic image generation apparatus as claimed in claim 4, wherein the first Fourier transform and the second Fourier transform are applied using the same number of data points. 6. The photoacoustic image generation apparatus as claimed in claim 3, wherein the photoacoustic signal is sampled at a first sampling rate, the light differential waveform is sampled at photoacoustic signal processing device is further configured to: perform on the Fourier transformed photoacoustic signal, zero padding to add 0's of a number corresponding to a difference between the first number of data points and the second number of data points at the center of the Fourier transformed photoacoustic signal, and apply the inverse filter to a zero-padded signal. 7. The photoacoustic image generation apparatus as claimed in claim 3, wherein the photoacoustic signal is sampled at a first sampling rate, the light differential waveform is sampled at a second sampling rate higher than the first sampling rate, the first Fourier transform is applied using a first number of data points, and the second Fourier transform is applied using a second number of data points greater than the first number of data points, and the photoacoustic signal processing device is further configured to: remove, from the Fourier transformed light differential waveform, high frequency component sample points of a number corresponding to a difference between the first number of data points and the second number of data points, and calculate, as the inverse filter, a reciprocal of a signal obtained by removing the high frequency component sample points from the Fourier transformed light differential waveform. 8. The photoacoustic image generation apparatus as claimed in claim 6, wherein the second number of data points is a number of data points calculated by multiplying the first number of data points by a ratio of the second sampling rate to the first sampling rate.”
However, the examiner notes that upsampling or downsampling a signal is a common procedure with well-known pros and cons as are the means to do so (e.g. decimation or zero-padding/zero-filling). Since all of the forgoing simply relates to upsampling or downsampling the images or to the sampling ratios these limitations are therefore merely different from Nakata via the applicant of well-known 
Therefore it would have been prima facie obvious to a person having ordinary skill in the art at the time of invention to modify Nakata by applying the well-known principles of upsampling or downsampling the detected signals so as to arrive at the claimed invention.

Regarding claim 9 Nakata further teaches: 9. The photoacoustic image generation apparatus as claimed in claim 4, wherein a sampling interval of the photoacoustic signal is longer than a pulse duration of the light applied to the subject (this is not only covered by ordinary meaning and well known, bar-none, but is potentially inherent as the return signal is sonic and therefore travels vastly slower than the light pulse so even if employing an exactingly calculated delay after pulsing and examining only a shallow depth (i.e. a worst case scenario) the measurement window must still be relatively large/long. Furthermore, in order to achieve meaningful data gathering and in order to accomplish data gathering in a reasonable amount of time the pulses are generally very short since only the initial fast expansion generates a useful US data and also since the patient has a maximum permissible exposure before tissue damage occurs that is highly dependent on the applied pulse duration/duty cycle of the laser; thus the fundamental limitations impingent on any photoacoustic imaging system essentially require that the measuring period will be substantially longer than the laser pulse).

Claim(s) 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Nakata further in view Kanayama.

Regarding claims 16-17, Nakata teaches the base invention as given above in regards to claim 15, but Nakata does not combine US and PA images therefore Nakata alone fails to teach: “16. The image generation apparatus as claimed in claim 15, wherein the photoacoustic signal processing device is further configured to: sample a reflected acoustic wave of an acoustic wave transmitted to the subject; generate a reflected acoustic wave image based on the sampled reflected acoustic wave; and combine the photoacoustic image with the reflected acoustic wave image. 17. The photoacoustic image generation apparatus as claimed in claim 16, wherein the photoacoustic signal processing device is further configured to combine the images by superimposing the photoacoustic image and the reflected acoustic wave image one on the other.”
However, Kanayama in the same field of photoacoustic imaging teaches that one can perform both acoustic and photoacoustic imaging and can superimpose the results (e.g. see Kanayama at [0003], [0101] etc.).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to improve the device of Nakata with the use of ultrasonic imaging as taught by Kanayama because Kanayama teaches that this is advantageous (see Kanayama [0003] states: “allow an operator to know the distribution of substance concentrations with respect to morphological features in the subject's tissue by superimposing the two images” which alone is all due reason to modify; however it is also  noted that [0101] states: “Even if, therefore, for example, the light applied to the subject 7 is scattered or diffused, the source of acoustic waves can be accurately grasped” which implies that this dual usage is robust as well) thus the person of ordinary skill in the art would have been motivated to form the combination in order to advantageously allow the clinician to know and be able to relate the distribution and concentration of absorbers to, and within the context of, the patient morphology. 

Response to Arguments
Applicant's arguments filed 12/20/2019 and 12/24/2019 have been fully considered but they are not persuasive, with each argument being responded to in the order presented as follows:

On page 8 the applicant opines that the objections to the specification are overcome by the amendment. While the examiner has had to change the objections to accommodate the new wording the examiner notes that the specification is still objected to for failing to provide antecedent basis for different limitations in the same claims and therefore this argument is moot or unconvincing because it does cause the examiner to change their rejection but is unconvincing to show that the same claims have proper antecedence from the specification. Therefore the examiner is convinced to modify the grounds of objection, responsive to the amendment, but unconvinced to remove the specification objections.
While not strictly requiring a response due to not arguing against an outstanding objection or rejection, the examiner acknowledges the applicant’s remarks about 112(f) interpretation on pages 8-9 but notes that the claims still contain 112(f) structures albeit different ones.
On page 9 the applicant opines that the claims have been amended to obviate the need for 112(a) rejections; however the examiner notes that the same claims are still rejectable under 112(a). These grounds of rejection were amended to account for the new claim wording; however, therefore the argument is convincing only in part. That is the previous issues were resolved but the examiner would rebut the conclusion that the claims are not rejectable under 112(a) after amendment by way of incorporating the new grounds of rejection issued above. Therefore the examiner is convinced to modify the grounds of rejection, responsive to the amendment, but unconvinced to remove the 112(a) rejections of the claims.

On pages 11-12 the applicant addresses the heart of the issue by providing an argument against all pending 102/103 rejections. In summary the applicant’s point is that the thermal impulse of Nakata is different from the differentiating a light intensity signal of the claims. The examiner notes that on its face this argument makes perfect logical sense but that it cannot be convincing for one exceedingly pertinent reasons and also for a few other less inclusive but-no-less logically viable reasons. First and foremost and most pertinent to this rebuttal the claim drafting and claimed meaning must be addressed. To that end and as per the examiner and attorney’s previous discussions it is pertinent to establish that Nakata does have a light differential (i.e. an optical response over time) because the thermal response is the response to the optical radiation and the impulse function is an amplitude over a finite time increment; however, the applicant’s opinion is that claims are now more narrowly drawn and utilize a differential equation.  However the examiner notes that the claims are not so narrowly drawn. Specifically the difference between the applicant’s invention and Nakata (which is a US document corresponding to Patent Document 1 described in [0007] of the applicant’s specification) is slight and is covered by the claim drafting. Specifically Nakata does all of the same processing but takes in slightly different data. Likewise both as per the conversations previously held with attorney Voisinet and as per the applicant’s specification (e.g. in discussing Non-Patent Documents 1-2 at [0008]-[0009]) one could deduce that the impulse response of Nakata is the light waveform data combined with (or as the applicant would likely proffer it, polluted with) the device’s impulse response. However in an open 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793